 
Exhibit 10.11
FORBEARANCE AGREEMENT


 
This Forbearance Agreement ("Forbearance Agreement") is made and entered into as
of this 3 day of January, 2008 by and between LASALLE BANK NATIONAL ASSOCIATION
("Lender"), and THE EXPERIENTIAL AGENCY, INC., an Illinois corporation (the
"Borrower").


 
A.            Lender extended a certain loan facility to the Borrower pursuant
to that certainBusiness Loan Agreement dated August 27, 2007 ("Loan Agreement")
as evidenced by thatcertain Promissory Note dated August 27, 2007 in the
original principal amount of $867,000.


 
B.            Borrower's obligations under the Loan Agreement and Promissory
Note aresecured by a lien in favor of Lender on all assets of Borrower as
provided for in that certain Commercial Security Agreement dated September 28,
2004 ("Security Agreement").


 
C.            Borrower's obligations under the Loan Agreement, Promissory Note
and SecurityAgreement (collectively, "Loan Documents") are guaranteed by XA
Inc., the parent corporationof Borrower, pursuant to that certain Commercial
Guaranty dated August 27, 2007 ("Guaranty").


 
D.            In connection with certain financial accommodations entered into
between Parentand certain Junior Lenders (as referenced on Schedule 1attached
hereto) ("Junior Lenders"),Borrower granted a security interest in its assets to
the Junior Lenders to secure the Parent'sobligations to the Junior Lenders
arising from such financial accommodations ("Parent FinancialAccommodations").


 
E.            In consideration for Lender consenting to the Borrower's grant of
securityinterests  in  its  assets  to  the
Junior  Lenders  in  connection  with  the  Parent  Financial Accommodations,
each Junior Lender, for the benefit of Lender, entered into the
SubordinationAgreements referenced on Schedule 1attached hereto.
(''Subordination Agreements").


 
F.            All outstanding principal and accrued interest owed under the
Promissory Notewas due and payable on December 1, 2007, and remains unpaid.


 
G.            Borrower has certain financial covenants under the Loan
Documents,  andBorrower has not satisfied such financial covenants.


 
H.             Borrower is in default under the Loan Documents and certain
Events of Default have occurred and are continuing under the Loan Documents;


 
I.               Borrower has requested that Lender forbear from exercising its
rights and remedies under the Loan Documents; and


 
J.              Bank is willing to forbear until June 1, 2008 ("Forbearance
Period") to enforce its rights and remedies under the Loan Documents,
conditioned upon the prompt and full performance of the terms and conditions set
forth herein.


 
NOW THEREFORE, Lender reserves at its sole option and discretion all rights and
remedies available to it under the Loan Documents, and applicable law, including
but not limitedto its rights to foreclose on any collateral (the "Collateral")
securing the Note. Without waiving any such rights and remedies, however, and
without waiving any defaults, Lender is willing to forbear from exercising
certain of its rights and remedies, but only upon terms and conditions described
below. All terms not defined herein shall have the same meaning as they have in
the Loan Documents.


 

--------------------------------------------------------------------------------


1.            Borrower shall pay to Bank upon execution of this Forbearance
Agreement,$100,000 in readily available funds which will reduce the amount of
principal on the Note to $738,000.00.


 
2.            Borrower shall enter into a new note in the amount of $738,000.00
as set forth inExhibit "B" hereto.


 
3.            Bank acknowledges that Junior Lenders may loan to Borrower the
$100,000.00referenced in Paragraph 1. hereinabove and may loan additional funds
to Borrower from time totime ("Junior Loans").   The Junior Lenders and Borrower
acknowledge and agree that theseJunior Loans remain subordinate to the Bank's
Senior Debt as set forth in the existingSubordination Agreements among Bank,
Borrower and the Junior Lenders.


 
4.            Borrower shall provide to Bank weekly Accounts Receivable Aging
Reports inform and substance reasonably satisfactory to Bank.


 
5.            Interest on the $738,000.00 Note shall continue to accrue monthly
on the existingprincipal balance as set forth in the note,


 
6.            Inaddition to making monthly initial payments and meeting its
other obligations,Borrower shall make principal payments under the Note as
follows:
 
a.            $10,000 on March 1, 2008
b.            $10,000 on April 1, 2008
c.            $10,000 on May 1, 2008


 
7.            Borrower, Guarantors and Junior Lenders will execute a General
Release as setforth in Exhibit "A"hereto as an additional inducement to Bank.


 
8.            Borrower acknowledges, agrees, warrants and represents that:


 
a.        As of January 3, 2008, the current balance on the Note (not including
attorneys fees, expenses and other charges) was as follows:
 
Principal

$837,904.00
Interest to January 3, 2008
$6,674.14
Late Charges
$1,582.71
Costs and Expenses
$0
 
$846,160.85




 

--------------------------------------------------------------------------------


 
b.           The Note is valid, binding and an enforceable obligation of
Borrower toBank. Borrower has no claims, counterclaims, rights of setoff or
defenses with respect to theNote, to any of its obligations under the Loan
Documents (the "Obligations"), or to the Bank'sexercise of any right or remedy
available to it under the terms of the Loan Documents, thisForbearance Agreement
or applicable law.


 
c.           The security interests and pledges that Borrower granted to Bank in
theLoan Documents to secure the Note are valid, binding, and enforceable, remain
first and validsecurity interests in the Property and other respective
collateral, and are hereby reaffirmed.


 
d.           The Event of Defaults under the Loan Documents have occurred and
arematerial. No notice or cure periods apply to the Defaults.

 
e.           The Bank is entitled to demand immediate payment of the Note, and
immediate  performance  of
the  Obligations  under  the  Loan  Documents,  without  setoff, counterclaim or
defense.


 
f.           The Bank has not waived any: of the Defaults which may occur in
thefuture, or any of its rights to payment of the Note or Borrower's performance
of the Obligations.   Nothing herein shall be construed as any such waiver.


 
g.          
All   of  Borrower's   and   Guarantors'   agreements,   acknowledgments,warranties
and representations contained in this Forbearance Agreement are material to
Bank'swillingness to enter into this Forbearance Agreement.


 
9.           As an inducement to Bank to enter into this Forbearance Agreement,
Borrower,Guarantors and Junior Lenders agree to execute the General Release, a
copy of which is attachedhereto as Exhibit "A".In addition, Borrower and
Guarantors waive and affirmatively agree notto allege, assert or otherwise
pursue any claim, defense, affirmative defense, counterclaim causeof action,
setoff or other right that they may have, as of the date hereof, against Bank,
whetherknown or unknown, including but not limited to any contest of (i) the
existence and materialityof the Defaults, (ii) the enforceability, applicability
or validity of any provisions of the LoanDocuments, or the enforcement or
validity of the terms and provisions set forth herein, (iii)Bank's right to
demand immediate payment of the Notes, and performance of the Obligations inthe
event of borrower's default of the Forbearance Agreement, (iv) Bank's right to
all rents,
issues,   profits,   products   and  proceeds   from  the  Property,   (v)   the   existence,   validity,enforceability
or perfection of security interests granted to Bank in the Loan Documents or
hereunder in any of the collateral, whether real or personal property, tangible
or intangible property, or any right or other interest, now or hereafter
arising, (vi) the conduct of the Bank in administering the financial
arrangements between Borrower and Bank, or (vii) any legal fees and expenses
incurred by Bank and charged to Borrower under this Forbearance Agreement and/or
the Loan Documents.


 
10.           Borrower shall pay all reasonable legal fees and expenses incurred
by the Bank in connection with the Defaults and this Forbearance Agreement,
including those relating to drafting and negotiating this Forbearance Agreement,
and the costs of judgment, tax lien, U.C.C., title and other searches conducted
by the Bank or its agents in Illinois. Borrower shall pay these fees and
expenses within 10 business days of Bank's demand. If not timely paid, such fees
and expenses shall be added to and constitute a part of the Note.


 

--------------------------------------------------------------------------------


11.            Subject to the terms and conditions of the Loan Documents and
this Forbearance Agreement and in the absence of any additional default, Bank
will forbear from exercising only those rights and remedies under the Loan
Documents which it has not already exercised and which are triggered exclusively
by Events of Default/Acceleration, and only for the period from the date of this
Forbearance Agreement through the Forbearance Period.    The Forbearance Period
will terminate, and all liabilities under the Note will become immediately due
and payable to the Bank (if not already so due), and after the Forbearance
Period Bank has no obligation of(a) providing additional forbearance to Borrower
beyond that described herein (b) renewing the loan Documents, or (c) offering
Borrower any new credit facility after the Forbearance Period.


 
12.            This Forbearance Agreement shall not be considered accepted and
agreed to by Borrower or binding upon Bank, unless and until Borrower and
Guarantors have executed this Agreement and returned it to Bank as described
below.


 
13.            Borrower and Guarantors agree to execute such other agreements,
instruments and documents as Bank may reasonably request to perfect or continue
the perfection of the security interests granted in the Loan Documents or
hereunder.


 
14.            This Forbearance Agreement may be executed in multiple
counterparts, all of which, when taken together, shall constitute one document.


 
15.            BORROWER  AND   GUARANTORS  ACKNOWLEDGE,   CONSENT  AND AGREE
 THAT  LASALLE  BANK NATIONAL ASSOCIATION  UNDER  THE  LOAN DOCUMENTS, GUARANTY
AND SUBORDINATION AGREEMENTS.


 
16.            BORROWER,     GUARANTORS     AND     JUNIOR     LENDERS     AFTER
CONSULTING OR HAVING HAD OPPORTUNITY TO CONSULT WITH COUNSEL KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED ON OR ARISING OUT OF THIS 
 FORBEARANCE  AGREEMENT,   THE   LOAN   AGREEMENT,   ANY   OF   THE TRANSACTIONS
CONTEMPLATED BY THE FORBEARANCE AGREEMENT OR THE LOAN DOCUMENTS, OR ANY COURSE
OF CONDUCT, DEALING, STATEMENTS OR ACTIONS BETWEEN THEM AND BANK (COLLECTIVELY,
"CLAIMS").   BORROWER AND GUARANTORS SHALL NOT SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.


 
17.            IN   ANY   LITIGATION   CONCERNING   CLAIMS,   BORROWER   AND
GUARANTORS AGREE AND CONSENT TO VENUE IN, AND VOLUNTARILY AND INTENTIONALLY 
 WAIVE   THEIR   RIGHT TO   HAVE   THE   VENUE   FOR   SUCH LITIGATION  IN
ANY  COURT  OTHER THAN,  THE  CIRCUIT  COURT  OF  COOK COUNTY, ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
DIVISION (COLLECTIVELY, THE "AGREED VENUES"). BORROWER AND GUARANTORS AGREE
THAT, IN THE EVENT THEY COMMENCE ANY LITIGATION AGAINST BANK CONCERNING THE
CLAIMS, THEY WILL ONLY COMMENCE SUCH LITIGATION IN THE AGREED VENUES, AND THAT,
TO THE EXTENT THEY COMMENCE SUCH LITIGATION IN A DIFFERENT VENUE, THEY WILL
CONSENT TO (AND THEY WAIVE ANY OBJECTIONS TO) A MOTION BY BANK TO CHANGE VENUE
TO THE AGREED VENUES. FURTHER, BORROWER AND GUARANTORS WAIVE ANY RIGHT THEY MAY
HAVE TO FILE A MOTION TO CHANGE VENUE FROM THE AGREED VENUES IN THE EVENT THAT
LITIGATION CONCERNING THE CLAIMS IS PENDING IN EITHER OF THE AGREED VENUES.


 

--------------------------------------------------------------------------------


18.            Failure of Borrower to have executed and delivered to Bank a copy
of this Forbearance Agreement, by 12:00 p.m. on January 7, 2008, will be deemed
a rejection of this offer and refusal to comply with the terms and conditions
set forth above. In that event, Bank may immediately commence and exercise all
rights and remedies available to it and applicable law against Borrower and the
Collateral.


 
IN WITNESS WHEREOF, the parties have signed, sealed and delivered this Agreement
as of the day and year first above written.
 
Borrower acknowledges and agrees to the terms and conditions set forth herein.




LASALLE BANK NATIONAL ASSOCIATION
THE EXPERIENTIAL AGENCY, INC.
By: /s/ Michael D. Smith          
Title: SVP & Reg. Rep.             
Its:____________________
Name: Michael D. Smith          
By: /s/ Joseph Wagner         
Title: CEO                               
Its:__________________         
Name: Joseph Wagner         

 
 
 
 

--------------------------------------------------------------------------------


GUARANTOR


 
Agreed and consented to this Forbearance Agreement by the undersigned as
guarantor, and it hereby ratifies and confirms its obligations to LaSalle Bank
National Association under the Commercial Guaranty dated August 27, 2007.


 
XA INC.
By:/s/ Joseph Wagner                         
Name: Joseph Wagner                         
Title: CEO                                                            


 
JUNIOR LENDERS:


 
Agrees and consented to this Forbearance Agreement by the undersigned as Junior
Lenders, and we ratify and confirm our obligations to LaSalle Bank National
Association under our respective Subordination Agreements
 
SANDS BROTHERS VENTURE CAPITAL, LLC
By: /s/ Scott Baily                               
Name: Scott Baily                               
Title:COO                                            
 
 


SANDS BROTHERS VENTURE CAPITAL II, LLC
By: /s/ Scott Baily                               
Name: Scott Baily                               
Title:COO                                            


 
SANDS BROTHERS VENTURE CAPITAL III, LLC
By: /s/ Scott Baily                               
Name: Scott Baily                               
Title:COO                                            


 



SANDS BROTHERS VENTURE CAPITAL IV, LLC
By: /s/ Scott Baily                               
Name: Scott Baily                               
Title:COO                                            

KATE & ADAM BRIDGE PARTNERS, L.P.
By: /s/ Scott Baily                               
Name: Scott Baily                               
Title:COO                                            
 
VISION OPPORTUNITY MASTER FUND, LTD.
By: /s/ Adam Benowitz                     
Name: Adam Benowitz                     
Title: CEO                                                            


 
/s/ G. Chris Andersen                  
G. Chris Andersen
 
/s/ Paul M. Higbee                             
Paul M. Higbee
 
 

--------------------------------------------------------------------------------


EXHIBIT A


 
GENERAL RELEASE


 
KNOW ALL MEN BY THESE PRESENTS, THAT the Undersigned, (the "Releasor"), for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, for: (i) themselves, (ii) any parent, affiliate or subsidiary
thereof, (iii) any partnership or joint venture of which any person or entity
comprising any of the Releasors (or any parent, affiliate or subsidiary thereof)
is a partner, (iv) any person or entity owning the beneficial interest in the
trust, any parent, affiliate or subsidiary thereof or any partnership or joint
venture of which such person or entity (or any parent, affiliate or subsidiary
thereof), is a partner, and (v) the respective partners, officers, directors,
shareholders, heirs, legal representatives, legatees, successors and assigns of
all of the foregoing persons and entities, hereby release and forever discharge
LaSalle Bank National Association ("Bank"), its past, present and future
shareholders, successors, assigns, officers, directors, agents, attorneys and
employees together with their respective heirs, legal representatives, legatees,
successors, and assigns, of and from all actions, claims demands, damages,
debts, losses, liabilities, indebtedness, causes of action either at law or in
equity and obligations of whatever kind or nature, whether known or unknown,
direct or indirect, new or existing, by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this General Release
arising out of or relating to any matter or thing whatsoever, including without
limitation, the claims asserted or which could have been asserted by the
Releasors in connection with loans to Borrower.


 
It is acknowledged that Releasor has read this General Release and consulted
counsel before executing same; that Releasor has relied upon its own judgment
and that of its counsel in executing this General Release and have not relied on
or been induced by any representation, statement or act by any other party
referenced to herein which is not referred to in this instrument; that the
Releasor enters into this General, Release and Covenant voluntarily, with full
knowledge of its significance; and that this General Release is in all respects
complete and final.


 
If any term or provision of this General Release or the application thereof to
any person, entity or circumstance shall, to any extent, be held invalid and/or
unenforceable by a court of competent jurisdiction, the remainder of this
General Release, or the application of such term of provisions to persons,
entities or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of the
General Release shall be valid and be enforced to the fullest extent permitted
by law.


 
 
 
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Releasor has caused this General Release to be executed
on December      , 2007.


 
RELEASOR:
 
 
 

XA INC., as Guarantor
THE EXPERIENTIAL AGENCY, INC
By: /s/ Joseph Wagner
Name: Joseph Wagner
Its: CEO
By: /s/ Joseph Wagner
Name: Joseph Wagner
Its: CEO

 

 
Exhibit A-2

--------------------------------------------------------------------------------


 








 
SCHEDULE 1
SUBORDINATION AGREEMENTS
SUBORDINATION AGREEMENT dated as of August ____ , 2006 (the "Subordination
Agreement") is executed by and among Sands Brothers Venture Capital LLC, Sands
Brothers Venture Capital II LLC, Sands Brothers Venture Capital III LLC, Sands
Brothers Venture Capital IV LLC and Katie & Adam Bridge Partners, L.P. (each a
"Junior Lender and collectively, the "Junior Lenders"), whose address is 90 Park
Avenue, 31st Floor, New York, NY 10016, LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (the "Senior Lender'), whose address is 135 South
LaSalle Street, Chicago, Illinois 60603, and THE EXPERIENTIAL AGENCY, INC., an
Illinois corporation (the "Borrower"), whose address is 875 North Michigan
Avenue, Suite 2626, Chicago, Illinois 60611.


 
SUBORDINATION AGREEMENT dated as of October 17, 2006 (the "Subordination
Agreement") is executed by and among VISION OPPORTUNITY MASTER FUND, LTD, (the
"Junior Lender"), whose address is 20 West 55* Street, 5th Floor, New York, New
York, 10019-5373 and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (the "Senior Lender'), whose address is 135 South LaSalle Street,
Chicago, Illinois 60603, and THE EXPERIENTIAL AGENCY, INC., an Illinois
corporation (the "Borrower"), whose address is 875 North Michigan Avenue, Suite
2626, Chicago, Illinois 60611.


 
SUBORDINATION AGREEMENT DATED AS OF October 17, 2006 ("the Subordination
Agreement") is executed by and among G. CHRIS ANDERSEN AND PAUL M. HIGBEE
(collectively, "the "Junior Lender"), whose addresses are 430 Park Avenue, Suite
701, New York, New York, 10022 and 175 Elmsley Ct.,. Ridgewood, New Jersey
07450, LASALLE BANK NATIONAL ASSOCIATION, a national banking association (the
"Senior Lender'), whose address is 135 South LaSalle Street, Chicago, Illinois
60603, and THE EXPERIENTIAL AGENCY, INC., an Illinois corporation (the
"Borrower"), whose address is 875 North Michigan Avenue, Suite 2626, Chicago,
Illinois 60611.


 
 
 
 
 
 
 
Schedule 1

--------------------------------------------------------------------------------

